Case: 20-60055     Document: 00515914027         Page: 1     Date Filed: 06/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 24, 2021
                                  No. 20-60055
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Harpreet Singh,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 912 661


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Harpreet Singh, a native and citizen of India, challenges the Board of
   Immigration Appeals’ (BIA) dismissal of his appeal from an Immigration
   Judge’s (IJ) order denying his application for: asylum; withholding of
   removal; and relief under the Convention Against Torture (CAT). Singh


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60055     Document: 00515914027           Page: 2   Date Filed: 06/24/2021




                                    No. 20-60055


   contends: the IJ’s adverse credibility determination was not based on the
   totality of circumstances; the IJ and BIA erred in denying asylum by failing
   to separate Singh’s testimony of past, from his fear of future, persecution;
   and the IJ and BIA ignored evidence of India’s country conditions in denying
   CAT relief. His claims fail.
          In considering the BIA’s decision (and the IJ’s decision, to the extent
   it influenced the BIA), our court reviews legal conclusions de novo and factual
   findings for substantial evidence. Orellana-Monson v. Holder, 685 F.3d 511,
   517–18 (5th Cir. 2012). Under the substantial-evidence standard, “petitioner
   has the burden of showing that the evidence is so compelling that no
   reasonable factfinder could reach a contrary conclusion”. Id. at 518 (internal
   quotation marks and citation omitted).
          An adverse credibility determination is a factual finding. Singh v.
   Sessions, 880 F.3d 220, 225 (5th Cir. 2018). In that regard, “if the IJ’s
   credibility determinations are supported by the record, they will be
   affirmed”. Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009). In making an
   adverse credibility determination, the IJ and the BIA “may rely on any
   inconsistency or omission . . . as long as the totality of the circumstances
   establishes that an asylum applicant is not credible”. Id. at 538 (internal
   quotation marks and citation omitted) (emphasis in original).
          The record does not compel the conclusion that Singh was credible.
   See Chun v. I.N.S., 40 F.3d 76, 79 (5th Cir. 1994). Both the IJ and the BIA
   identified several inconsistencies between Singh’s testimony and the
   documentary evidence. And, contrary to Singh’s claim, the IJ is not required
   to give an applicant the opportunity to explain inconsistencies before
   reaching an adverse credibility determination. See Alvarado-Rivas v. Holder,
   547 F. App’x 630, 631 (5th Cir. 2013) (rejecting request to “impose a rule
   that an immigration judge must give an applicant an opportunity to explain




                                         2
Case: 20-60055      Document: 00515914027           Page: 3   Date Filed: 06/24/2021




                                     No. 20-60055


   any perceived discrepancies before making an adverse credibility
   determination”); Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006)
   (recognizing unpublished opinions issued after 1 January 1996 are not
   controlling precedent but may be considered persuasive authority). In
   addition, Singh’s contention that the IJ erred by relying on the credible-fear
   interview as part of its credibility finding was not exhausted before the BIA.
   See Wang v. Ashcroft, 260 F.3d 448, 452–53 (5th Cir. 2001) (“An alien fails
   to exhaust his administrative remedies with respect to an issue when the issue
   is not raised in the first instance before the BIA”.).
          Singh’s next claim rests on a misunderstanding. In finding his lack of
   credibility dispositive of his claim for asylum, the BIA and IJ did not fail to
   analyze his fear of future persecution. Where, as here, an applicant’s
   testimony is the primary evidence in support of his asylum application, an
   adverse credibility finding can be dispositive of his claim. See Chun, 40 F.3d
   at 79 (“Without credible evidence, the BIA had no basis upon which to grant
   asylum or withhold deportation. . . . [W]e find that [petitioner’s] lack of
   credibility is an adequate ground for affirming”); Zhang v. Gonzales, 432 F.3d
   339, 345 (5th Cir. 2005) (“Without a credible showing that he is a
   practitioner of [his professed religion, petitioner] cannot meet his burden of
   proving past or future mistreatment”.).
          Finally, to obtain relief under CAT, Singh must show, inter alia, it is
   more likely than not he would be tortured if returned to his home country.
   See C.F.R. § 208.16(c)(2); Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).
   Insofar as Singh challenges the BIA’s conclusion that the IJ’s adverse
   credibility determination was dispositive of his CAT claim, he does not show
   error. See Dayo v. Holder, 687 F.3d 653, 659 (5th Cir. 2012) (“[B]ecause the
   same lack of evidence [from petitioner’s asylum and withholding of removal




                                           3
Case: 20-60055     Document: 00515914027          Page: 4   Date Filed: 06/24/2021




                                   No. 20-60055


   claims] means that [petitioner] cannot show he will be tortured, he is not
   entitled to relief under the CAT”).
         DISMISSED IN PART; DENIED IN PART.




                                         4